Citation Nr: 0119768	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a right leg disability characterized as shin 
splints.  

2.  Entitlement to an original evaluation greater than 10 
percent for a left leg disability characterized as shin 
splints.

3.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a herpes disability.

4.  Entitlement to an original evaluation greater than 10 
percent for a chronic sinusitis disability.

5.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a hypertension disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a March 1997 rating action of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where service connection for a 
bilateral leg disability was established, but evaluated as 
noncompensable.  Entitlement to service connection for 
herpes, sinusitis, and hypertension were also denied in that 
decision.  The veteran indicated his disagreement with that 
rating action.  His leg disorders were then each evaluated as 
10 percent disabling in a March 1998 rating action, and 
service connection was subsequently established for herpes, 
sinusitis, and hypertension disorders, which were evaluated 
as noncompensable by the RO.  

An original 10 percent rating, but not greater, for sinusitis 
was next established in a December 1999 Board decision, which 
also denied entitlement to increased original evaluations 
greater than 10 percent for right and left leg evaluations, 
and to increased original evaluations for herpes and 
hypertension disabilities.  This case was next vacated and 
remanded by the Court of Veteran's Appeals in an October 2000 
Order, for action consistent with the Joint Motion for Remand 
which formed the basis for the Court's Order.  



REMAND


We note that the veteran requested a local hearing on his VA 
Form 9 dated June 1997, and that this local hearing was 
conducted in October 1997.  He subsequently indicated that he 
desired a travel board hearing before a Member of the Board 
sitting in St. Petersburg, Florida, in April 1998.  However, 
we also must point out that the veteran indicated, in a May 
1998 communication, that he did not desire a hearing of any 
kind.  Although we previously found that the veteran 
effectively withdrew his earlier hearing request, that 
decision was vacated, thus, the RO should now confirm that 
the veteran withdrew his April 1998 request for a hearing 
before a Member of the Board.  

As indicated above, this matter was remanded by the Court for 
action consistent with the Joint Motion for Remand which 
formed the basis for the Court's Order. The Joint Motion for 
Remand notes that the veteran was scheduled to be evaluated 
at the VA medical facility in Tampa for his shin splint 
disability in November 1997, but that no such record is 
associated with the claims folder, and intimates that VA did 
not request or receive treatment records from the VA medical 
facility in Tampa since that time.  

Our review of the claims folder shows that a report of 
contact, dated February 10, 1998, is of record.  That report 
shows that that "outpatient treatment and hospital records 
requested on September 5, 1997 were sent in February 1998, 
and should be received shortly."  In addition, our review of 
the record also shows that the RO's second request for 
records from Tampa, to include records from the date of 
September 5, 1997 to the present, was fulfilled by VAH Tampa 
and received by the RO on February 11, 1998.  The cover sheet 
associated with these records identifies three pages of 
[outpatient treatment reports] and three x-ray (reports).  
The most recent x-ray examination was noted to be reported on 
October 20, 1997.  Although the veteran was scheduled for two 
additional appointments in November 1997, the podiatry 
consultation of that date shows no clinical findings, other 
than the veteran's complaints relayed during scheduling in 
September, thus it is not clear that the veteran reported to 
that examination.  Because the Joint Motion specifically 
notes the November 1997 record, and because any new evidence 
could be useful to an increased rating claim apart from the 
veteran's claim that his original rating was erroneous, see 
Fenderson, 12 Vet. App. 119, 126 (1999) (there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous), this evidence should again be sought to clarify 
any confusion in the record. 

Additionally, we note that multiple VA examinations are 
requested for evaluation of the active stages of the 
veteran's herpes and sinusitis disorders, on the basis of the 
Court's decision in Ardison v. Brown, 6 Vet. App. 405 (1994).  
Ardison stands for the proposition that where a chronic 
condition (tinea pedis) periodically worsens and spreads to 
other areas of the body, and where the frequency, duration, 
appearance, and virulence of the outbreaks are part of the 
condition to be evaluated, a VA examination should be 
conducted during the active stage of the condition.  Voerth 
v. West, 13 Vet. App. 117, 122 (1999); Ardison at 408.  

However, the Court further held in Voerth that not every 
condition that was sporadic in nature was entitled to the 
scheduling of a VA examination during an "active phase".  
Although the appellant in Voerth averred that his cyst 
periodically became painful and /or inflamed, he was not 
entitled to a VA examination while his cyst was inflamed.  
Voerth, at 122-123.  The Court explained that in Ardison, the 
primary consideration for the holding in that case was the 
fact that the worsened condition impaired earning capacity, 
and noted that the appellant in Voerth testified that his 
cyst did not impair his employment.  The Court also concluded 
that the duration of the manifestation to be examined was a 
second factor to be considered.  It noted in Ardison that the 
condition lasted weeks or months, and that in Voerth, it 
lasted a day or two.  In addition to the impracticability of 
scheduling a VA examination during manifestations which are 
so short in duration, the Court also determined that the 
particular rating schedule provision at issue did not allow 
for a compensable rating for a condition which lasted for 
such a short duration.  

Here, the clinical evidence shows that the veteran's original 
herpes disability was diagnosed in service in January 1995.  
Active herpes was not later found on VA examination in March 
1997.  Subsequent to the original adjudication of his claim 
in March 1997, more recent evidence of herpes was submitted.  
In June 1997, the veteran complained of a penile lesion of 
five days duration.  The assessment was a small crater 
suggestive of herpes, which was reportedly the second 
outbreak. Although there is no evidence that the herpes 
condition in any way impairs the veteran's earning capacity, 
and although the particular rating schedule provision at 
issue does not allow for a compensable rating for a condition 
which lasts for such a short period, see Voerth, supra, and 
although we are evaluating the RO's original rating of March 
1997, see Fenderson, supra, the Joint Motion requires that 
the herpes condition be examined during the active stage of 
the disease.  

The veteran also avers that an original increased rating is 
warranted for his sinusitis disability.  Although he 
testified at his personal hearing that he has not been 
treated since service for this disorder, and although he has 
been diagnosed with a history suggestive of both visuomotor 
rhinitis and some superimposed episodes of sinusitis, a VA 
examination should also be scheduled during an "active 
phase" of sinusitis, pursuant to the Joint Motion.  We note 
that it may be extremely impracticable or impossible to 
schedule rating examinations during an active phase for the 
above conditions, thus, the RO should request that the 
veteran present himself to a VA medical facility during a 
time when he is experiencing manifestations, in addition to 
the RO scheduling a VA examination.  With respect to the 
sinusitis disorder, it would be helpful if the RO would 
request that the VA facility conducting the examination 
schedule an examination during an allergy season or during 
the winter months, as the veteran has averred that he has 
particular difficulty with pollen and in cold weather.  

With respect to the requested VA shin splint examination, 
although the December 1999 BVA decision considered the DeLuca 
factors as part of the basis for the original award, that 
decision was subsequently vacated, and the examiner should 
nonetheless be asked to expand on any clinical manifestations 
of functional loss pursuant to the request in the Joint 
Motion.  Specifically, whether any loss of motion exists, and 
whether the shin splint disorder has a functional effect 
other than the pain and swelling which formed the basis for 
the assignment of a 10 percent disability rating per 
extremity, as the functional equivalent of a slight knee or 
ankle disability under Diagnostic Code 5262.  

We note that the evaluation of the current level of the 
veteran's disability will have very little relevance to his 
original disability evaluation and the propriety of those 
ratings, therefore, it would be helpful if the RO would 
request that the VA examiner specifically opine on the 
veteran's level of shin splint disability in March 1997, to 
the extent that such a determination is medically feasible. 

The Joint Motion also noted that the veteran testified that 
he had to "change [his] profession" away from the food 
service industry to another profession, due to his inability 
to stand and walk all day, and found that this testimony 
concerning his choice of professions presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The RO should therefore consider the 
extra-schedular provisions under 38 C.F.R. § 3.321(b), as 
well as considering whether an informal claim for TDIU has 
been raised.   

Lastly, it was noted that it was not clear whether the 
veteran had been requested to submit the additional 
hypertension evidence he mentioned may exist at his local 
hearing.  In this regard, we note that when the veteran was 
also asked about the availability of evidence with respect to 
his post-service herpes manifestations, he replied that he 
did not have the records from that private physician.  The 
hearing 


officer then specifically asked the veteran: "Is there any 
way we could get these records?  Do you have his name and 
address?"  The veteran replied: "No.  I don't have his name 
and address, it was like a medication that was prescribed to 
me, and I continued using it."  The hearing officer 
clarified:  "So there aren't any records available that we 
could get on that when you saw him.?"  The veteran 
confirmed: "No."  Similarly, when he subsequently testified 
that high blood pressure readings were mentioned to him at 
pre-employment screenings, he was asked:  "Do you think that 
it is possible that you could get copies of those exams...for 
employment in which you got those readings?"  He replied:  
"I don't have them, it is usually when I was sent to a 
place, and they just advise[d] me on that, and sen[t] the 
record to the employer or whatever."  Although the veteran 
testified that he did not have those records, and it is not 
clear from the record, particularly in light of the earlier 
questioning by the hearing officer, whether he possesses 
sufficient information in order for a search to be 
undertaken, the RO should request that the veteran provide 
all pertinent medical evidence and information requested in 
conjunction with the action requested by the Joint Remand.  

We also note that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should also request that the 
veteran confirm the withdrawal of his 
earlier request for a hearing before a 
traveling section of the Board of 
Veterans' Appeals by completing and 
returning a hearing election form.  

2.  The RO should also request that the 
veteran present himself to a VA medical 
facility for treatment and / or 
evaluation of any signs or symptoms of 
his herpes or sinusitis disorders as they 
occur.  

3.  The RO should ask the veteran to 
provide the names and addresses of any 
and all medical care providers who 
treated him for any claimed disorder 
since service, including the names and 
addresses of the facilit(ies) where he 
underwent pre-employment screening.  
After securing the necessary release(s), 
the RO should obtain any and all records 
not already associated with his claims 
folder, to include, but not limited to, 
the treatment records from the VA medical 
facility in Tampa from September 1997 to 
present, and his pre-employment screening 
reports testified to at his local 
hearing.  

4.  The veteran should next be afforded 
VA shin splint and herpes examinations 
and records review to address the 
specific concerns of the Court's Order, 
outlined below.  The RO should also 
request that the veteran be scheduled for 
a VA sinusitis examination and records 
review during an allergy season (the 
veteran has complained of difficulty with 
high pollen), or during the winter 
months.  The claims folder and a copy of 
this remand should be made available to 
each examiner for review and completion 
of the specific questions raised by the 
Court's Order.  

5.  The VA examiner(s) should review the 
veteran's claims folder, obtaining it 
where necessary.  In conjunction with the 
Court's Order, the examiner should 
provide the following specific opinions, 
to the extent medically feasible.  If the 
following opinions cannot be given, the 
examiner should so note that fact on the 
examination report.  

6.  The VA herpes examiner should 
evaluate the veteran's current herpes 
disability.  

7.  The VA sinusitis examiner should 
provide the following opinions:  
(A) does the veteran have chronic 
sinusitis, or recurrent episodes of acute 
sinusitis?  
(B) is the veteran's sinusitis now, or 
has it ever been, incapacitating so that 
the veteran required bedrest and 
treatment by a physician?  
(C) does the veteran's sinusitis disorder 
now, or has it ever, required prolonged 
antibiotic treatment lasting four to six 
weeks in duration?  
(D) has the veteran had surgery for his 
sinusitis, and is there x-ray evidence of 
sinusitis?
(E) is it possible to ascertain how many 
incapacitating episodes of sinusitis 
occur per year which are characterized by 
headaches, pain, purulent discharge or 
crusting vs. signs or symptoms of 
allergic rhinitis?  If not, please so 
note on the examination report, if so, 
please so state a number.  

8.  The VA Shin Splints examiner should:  
(I) (a) conduct ROM testing for the right 
and left leg, knee, and ankle, and 
(b) state on the examination report 
whether it is possible to determine from 
a records review whether the veteran had 
LOM in 1997, and if it is possible, was 
the veteran's leg, knee or ankle ROM 
limited in 1997 due to his shin splint 
disability?

(II) (a) state whether there is currently
(i) weakened movement, Yes or No
(ii) pain on movement, Yes or No
(iii) other functional impairment, Yes or 
No,
due to functional loss as evidenced by 
objective evidence of pain on use, 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance.  
(b) The examiner should then state, on 
the examination report, whether it is 
possible to determine from a records 
review whether the veteran had (i) 
weakness, (ii) pain, or (iii) other 
impairment as indicated above in 1997 
that was due to the shin splint 
disability.  

9.  The RO should consider whether an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. 
§ 3.321(b).  

10.  Also, the RO should determine 
whether an informal or formal TDIU claim 
has been raised.  

11.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  After 
the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

